 1    Robert S. Meloni (Pro Hac Vice)
      MELONI & MCCAFFREY, A Professional Corporation
 2    3 Columbus Circle, 15th Floor
      New York, New York 10019
 3    P: (212) 520-6089
      F: (917) 210-3758
 4    E-Mail: rmeloni@m2lawgroup.com
      E-Mail: tmccaffrey@m2lawgroup.com
 5    Attorneys for Defendants Grade A Productions, LLC erroneously sued as Grade A
      Productions, Interscope Records, a division of UMG Recordings, Inc. erroneouly
 6    sued as Interscope Records and UMG Recordings, Inc., Nick Mira
 7    Max J. Sprecher, Esq. (SBN: 169285)
      LAW OFFICES OF MAX J. SPRECHER
 8    5850 Canoga Avenue, 4th Floor
      Woodland Hills, CA 91367
 9    T: 818.996.2255
      F: 818.996.4204
10    E-Mail: max@sprecherlaw.com
      Attorneys for Defendants Grade A Productions, LLC erroneously sued as Grade A
11    Productions, Interscope Records, a division of UMG Recordings, Inc. erroneouly
      sued as Interscope Records and UMG Recordings, Inc., Nick Mira and Estate of
12    Jarad Higgins
                           UNITED STATES DISTRICT COURT
13
                            CENTRAL DISTRICT OF CALIFORNIA
14
                                       WESTERN DIVISION
15
   J.W., A MINOR BY AND THROUGH                        Case No. 2:19cv06007 SB (AFMx)
16 HIS GUARDIAN AD LITEM THOMAS                        Filed: July 12, 2019
   F. WILLISCH,
17
              Plaintiff,
18                                                     STIPULATED PROTECTIVE
         vs.                                           ORDER 1
19
   JARAD HIGGINS, professionally
20 known as JUICE WRLD; NICK
   MIRA; GRADE A PRODUCTIONS;
21 INTERSCOPE RECORDS;
   UNIVERSAL MUSIC GROUP
22 RECORDINGS, INC., AKA UMG
   RECORDINGS INC.
23
              Defendant.
24
25 1.      A.     PURPOSES AND LIMITATIONS
26         Discovery in this action is likely to involve production of confidential,
27
28 1. This Stipulated Protective Order is based substantially on the model protective order provided
     under Magistrate Judge Alexander F. MacKinnon’s Procedures.
                                                   1                             Case No. 2:19cv06007
                               STIPULATED PROTECTIVE ORDER
 1 proprietary or private information for which special protection from public disclosure
 2 and from use for any purpose other than prosecuting this litigation may be warranted.
 3 Accordingly, the parties hereby stipulate to and petition the Court to enter the
 4 following Stipulated Protective Order. The parties acknowledge that this Order does
 5 not confer blanket protections on all disclosures or responses to discovery and that
 6 the protection it affords from public disclosure and use extends only to the limited
 7 information or items that are entitled to confidential treatment under the applicable
 8 legal principles.
 9        B.     GOOD CAUSE STATEMENT
10        This action is likely to involve commercial, financial, technical and/or
11 proprietary information for which special protection from public disclosure and from
12 use for any purpose other than prosecution of this action is warranted. For example,
13 the agreements between and/or among the defendant artist, the defendant producer
14 and/or one or more of the defendant companies contain proprietary contractual
15 information as to the terms and conditions of the services rendered and the value of
16 the consideration provided in exchange therefore. It also contains the financial terms
17 of those agreements, the disclosure of which could impact the professional standing
18 of the artists and impact future agreements between the companies and other artists.
19 Such confidential and proprietary materials and information consist of, among other
20 things, confidential business or financial information, information regarding
21 confidential business practices, or other confidential commercial information
22 (including information implicating privacy rights of third parties), information
23 otherwise generally unavailable to the public, or which may be privileged or
24 otherwise protected from disclosure under state or federal statutes, court rules, case
25 decisions, or common law. Accordingly, to expedite the flow of information, to
26 facilitate the prompt resolution of disputes over confidentiality of discovery
27 materials, to adequately protect information the parties are entitled to keep
28 confidential, to ensure that the parties are permitted reasonable necessary uses of

                                               2                          Case No. 2:19cv06007
                            STIPULATED PROTECTIVE ORDER
 1 such material in preparation for and in the conduct of trial, to address their handling
 2 at the end of the litigation, and serve the ends of justice, a protective order for such
 3 information is justified in this matter. It is the intent of the parties that information
 4 will not be designated as confidential for tactical reasons and that nothing be so
 5 designated without a good faith belief that it has been maintained in a confidential,
 6 non-public manner, and there is good cause why it should not be part of the public
 7 record of this case.
 8         C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 9               SEAL
10         The parties further acknowledge, as set forth in Section 12.3, below, that this
11 Stipulated Protective Order does not entitle them to file confidential information
12 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
13 the standards that will be applied when a party seeks permission from the court to file
14 material under seal.
15         There is a strong presumption that the public has a right of access to judicial
16 proceedings and records in civil cases. In connection with non-dispositive motions,
17 good cause must be shown to support a filing under seal. See Kamakana v. City and
18 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
19 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
20 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
21 good cause showing), and a specific showing of good cause or compelling reasons
22 with proper evidentiary support and legal justification, must be made with respect to
23 Protected Material that a party seeks to file under seal. The parties’ mere designation
24 of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
25 submission of competent evidence by declaration, establishing that the material
26 sought to be filed under seal qualifies as confidential, privileged, or otherwise
27 protectable—constitute good cause.
28

                                                 3                           Case No. 2:19cv06007
                             STIPULATED PROTECTIVE ORDER
 1         Further, if a party requests sealing related to a dispositive motion or trial, then
 2 compelling reasons, not only good cause, for the sealing must be shown, and the
 3 relief sought shall be narrowly tailored to serve the specific interest to be protected.
 4 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
 5 each item or type of information, document, or thing sought to be filed or introduced
 6 under seal in connection with a dispositive motion or trial, the party seeking
 7 protection must articulate compelling reasons, supported by specific facts and legal
 8 justification, for the requested sealing order. Again, competent evidence supporting
 9 the application to file documents under seal must be provided by declaration.
10         Any document that is not confidential, privileged, or otherwise protectable in
11 its entirety will not be filed under seal if the confidential portions can be redacted. If
12 documents can be redacted, then a redacted version for public viewing, omitting only
13 the confidential, privileged, or otherwise protectable portions of the document, shall
14 be filed. Any application that seeks to file documents under seal in their entirety
15 should include an explanation of why redaction is not feasible.
16 2.      DEFINITIONS
17         2.1   Action: this pending federal lawsuit.
18         2.2   Challenging Party: a Party or Non-Party that challenges the designation
19 of information or items under this Order.
20         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
21 how it is generated, stored or maintained) or tangible things that qualify for
22 protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
23 Good Cause Statement.
24         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
25 their support staff).
26         2.5   Designating Party: a Party or Non-Party that designates information or
27 items that it produces in disclosures or in responses to discovery as
28 “CONFIDENTIAL.”

                                                 4                           Case No. 2:19cv06007
                             STIPULATED PROTECTIVE ORDER
 1        2.6    Disclosure or Discovery Material: all items or information, regardless of
 2 the medium or manner in which it is generated, stored, or maintained (including,
 3 among other things, testimony, transcripts, and tangible things), that are produced or
 4 generated in disclosures or responses to discovery in this matter.
 5        2.7    Expert: a person with specialized knowledge or experience in a matter
 6 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 7 an expert witness or as a consultant in this Action.
 8        2.8    House Counsel: attorneys who are employees of a party to this Action.
 9 House Counsel does not include Outside Counsel of Record or any other outside
10 counsel.
11        2.9    Non-Party: any natural person, partnership, corporation, association or
12 other legal entity not named as a Party to this action.
13        2.10 Outside Counsel of Record: attorneys who are not employees of a party
14 to this Action but are retained to represent or advise a party to this Action and have
15 appeared in this Action on behalf of that party or are affiliated with a law firm that
16 has appeared on behalf of that party, and includes support staff.
17        2.11 Party: any party to this Action, including all of its officers, directors,
18 employees, consultants, retained experts, and Outside Counsel of Record (and their
19 support staffs).
20        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
21 Discovery Material in this Action.
22        2.13 Professional Vendors: persons or entities that provide litigation support
23 services (e.g., photocopying, videotaping, translating, preparing exhibits or
24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
25 and their employees and subcontractors.
26        2.14 Protected Material: any Disclosure or Discovery Material that is
27 designated as “CONFIDENTIAL.”
28

                                               5                           Case No. 2:19cv06007
                             STIPULATED PROTECTIVE ORDER
 1        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 2 from a Producing Party.
 3 3.     SCOPE
 4        The protections conferred by this Stipulation and Order cover not only
 5 Protected Material (as defined above), but also (1) any information copied or
 6 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 7 compilations of Protected Material; and (3) any testimony, conversations, or
 8 presentations by Parties or their Counsel that might reveal Protected Material.
 9        Any use of Protected Material at trial shall be governed by the orders of the
10 trial judge. This Order does not govern the use of Protected Material at trial.
11      4. DURATION
12        Once a case proceeds to trial, information that was designated as
13 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
14 as an exhibit at trial becomes public and will be presumptively available to all
15 members of the public, including the press, unless compelling reasons supported by
16 specific factual findings to proceed otherwise are made to the trial judge in advance
17 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
18 showing for sealing documents produced in discovery from “compelling reasons”
19 standard when merits-related documents are part of court record). Accordingly, the
20 terms of this protective order do not extend beyond the commencement of the trial.
21 5.     DESIGNATING PROTECTED MATERIAL
22        5.1    Exercise of Restraint and Care in Designating Material for Protection.
23 Each Party or Non-Party that designates information or items for protection under
24 this Order must take care to limit any such designation to specific material that
25 qualifies under the appropriate standards. The Designating Party must designate for
26 protection only those parts of material, documents, items or oral or written
27 communications that qualify so that other portions of the material, documents, items
28

                                               6                          Case No. 2:19cv06007
                             STIPULATED PROTECTIVE ORDER
 1 or communications for which protection is not warranted are not swept unjustifiably
 2 within the ambit of this Order.
 3        Mass, indiscriminate or routinized designations are prohibited. Designations
 4 that are shown to be clearly unjustified or that have been made for an improper
 5 purpose (e.g., to unnecessarily encumber the case development process or to impose
 6 unnecessary expenses and burdens on other parties) may expose the Designating
 7 Party to sanctions.
 8        If it comes to a Designating Party’s attention that information or items that it
 9 designated for protection do not qualify for protection, that Designating Party must
10 promptly notify all other Parties that it is withdrawing the inapplicable designation.
11        5.2    Manner and Timing of Designations. Except as otherwise provided in
12 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
13 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
14 under this Order must be clearly so designated before the material is disclosed or
15 produced.
16        Designation in conformity with this Order requires:
17               (a)     for information in documentary form (e.g., paper or electronic
18 documents, but excluding transcripts of depositions or other pretrial or trial
19 proceedings), that the Producing Party affix at a minimum, the legend
20 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
21 contains protected material. If only a portion of the material on a page qualifies for
22 protection, the Producing Party also must clearly identify the protected portion(s)
23 (e.g., by making appropriate markings in the margins).
24        A Party or Non-Party that makes original documents available for inspection
25 need not designate them for protection until after the inspecting Party has indicated
26 which documents it would like copied and produced. During the inspection and
27 before the designation, all of the material made available for inspection shall be
28 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents

                                               7                           Case No. 2:19cv06007
                             STIPULATED PROTECTIVE ORDER
 1 it wants copied and produced, the Producing Party must determine which documents,
 2 or portions thereof, qualify for protection under this Order. Then, before producing
 3 the specified documents, the Producing Party must affix the “CONFIDENTIAL
 4 legend” to each page that contains Protected Material. If only a portion of the
 5 material on a page qualifies for protection, the Producing Party also must clearly
 6 identify the protected portion(s) (e.g., by making appropriate markings in the
 7 margins).
 8               (b)    for testimony given in depositions that the Designating Party
 9 identifies the Disclosure or Discovery Material on the record, before the close of the
10 deposition all protected testimony.
11               (c)    for information produced in some form other than documentary
12 and for any other tangible items, that the Producing Party affix in a prominent place
13 on the exterior of the container or containers in which the information is stored the
14 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
15 protection, the Producing Party, to the extent practicable, shall identify the protected
16 portion(s).
17        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
18 failure to designate qualified information or items does not, standing alone, waive the
19 Designating Party’s right to secure protection under this Order for such material.
20 Upon timely correction of a designation, the Receiving Party must make reasonable
21 efforts to assure that the material is treated in accordance with the provisions of this
22 Order.
23 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
24        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
25 designation of confidentiality at any time that is consistent with the Court’s
26 Scheduling Order.
27        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
28 resolution process under Local Rule 37-1 et seq.

                                                8                          Case No. 2:19cv06007
                             STIPULATED PROTECTIVE ORDER
 1        6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
 2 joint stipulation pursuant to Local Rule 37-2.
 3        6.4    The burden of persuasion in any such challenge proceeding shall be on
 4 the Designating Party. Frivolous challenges, and those made for an improper purpose
 5 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 6 expose the Challenging Party to sanctions. Unless the Designating Party has waived
 7 or withdrawn the confidentiality designation, all parties shall continue to afford the
 8 material in question the level of protection to which it is entitled under the Producing
 9 Party’s designation until the Court rules on the challenge.
10 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
11        7.1    Basic Principles. A Receiving Party may use Protected Material that is
12 disclosed or produced by another Party or by a Non-Party in connection with this
13 Action only for prosecuting, defending or attempting to settle this Action. Such
14 Protected Material may be disclosed only to the categories of persons and under the
15 conditions described in this Order. When the Action has been terminated, a
16 Receiving Party must comply with the provisions of section 13 below (FINAL
17 DISPOSITION).
18        Protected Material must be stored and maintained by a Receiving Party at a
19 location and in a secure manner that ensures that access is limited to the persons
20 authorized under this Order.
21        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
22 otherwise ordered by the court or permitted in writing by the Designating Party, a
23 Receiving Party may disclose any information or item designated
24 “CONFIDENTIAL” only to:
25               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
26 well as employees of said Outside Counsel of Record to whom it is reasonably
27 necessary to disclose the information for this Action;
28

                                               9                          Case No. 2:19cv06007
                            STIPULATED PROTECTIVE ORDER
 1               (b) the officers, directors, and employees (including House Counsel) of
 2 the Receiving Party to whom disclosure is reasonably necessary for this Action;
 3               (c) Experts (as defined in this Order) of the Receiving Party to whom
 4 disclosure is reasonably necessary for this Action and who have signed the
 5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6               (d) the court and its personnel;
 7               (e) court reporters and their staff;
 8               (f) professional jury or trial consultants, mock jurors, and Professional
 9 Vendors to whom disclosure is reasonably necessary for this Action and who have
10 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11               (g) the author or recipient of a document containing the information or a
12 custodian or other person who otherwise possessed or knew the information;
13               (h) during their depositions, witnesses, and attorneys for witnesses, in
14 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
15 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
16 they will not be permitted to keep any confidential information unless they sign the
17 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
18 agreed by the Designating Party or ordered by the court. Pages of transcribed
19 deposition testimony or exhibits to depositions that reveal Protected Material may be
20 separately bound by the court reporter and may not be disclosed to anyone except as
21 permitted under this Stipulated Protective Order; and
22               (i) any mediator or settlement officer, and their supporting personnel,
23 mutually agreed upon by any of the parties engaged in settlement discussions.
24 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
25        OTHER LITIGATION
26        If a Party is served with a subpoena or a court order issued in other litigation
27 that compels disclosure of any information or items designated in this Action as
28 “CONFIDENTIAL,” that Party must: (a) promptly notify in writing the Designating

                                                10                         Case No. 2:19cv06007
                             STIPULATED PROTECTIVE ORDER
 1 Party. Such notification shall include a copy of the subpoena or court order; (b)
 2 promptly notify in writing the party who caused the subpoena or order to issue in the
 3 other litigation that some or all of the material covered by the subpoena or order is
 4 subject to this Protective Order. Such notification shall include a copy of this
 5 Stipulated Protective Order; and (c) cooperate with respect to all reasonable
 6 procedures sought to be pursued by the Designating Party whose Protected Material
 7 may be affected.
 8        If the Designating Party timely seeks a protective order, the Party served with
 9 the subpoena or court order shall not produce any information designated in this
10 action as “CONFIDENTIAL” before a determination by the court from which the
11 subpoena or order issued, unless the Party has obtained the Designating Party’s
12 permission. The Designating Party shall bear the burden and expense of seeking
13 protection in that court of its confidential material and nothing in these provisions
14 should be construed as authorizing or encouraging a Receiving Party in this Action to
15 disobey a lawful directive from another court.
16 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
17        PRODUCED IN THIS LITIGATION
18        (a)    The terms of this Order are applicable to information produced by a
19 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
20 produced by Non-Parties in connection with this litigation is protected by the
21 remedies and relief provided by this Order. Nothing in these provisions should be
22 construed as prohibiting a Non-Party from seeking additional protections.
23        (b)    In the event that a Party is required, by a valid discovery request, to
24 produce a Non-Party’s confidential information in its possession, and the Party is
25 subject to an agreement with the Non-Party not to produce the Non-Party’s
26 confidential information, then the Party shall:
27               (1) promptly notify in writing the Requesting Party and the Non-Party
28 that some or all of the information requested is subject to a confidentiality agreement

                                               11                          Case No. 2:19cv06007
                             STIPULATED PROTECTIVE ORDER
 1 with a Non-Party;
 2               (2) promptly provide the Non-Party with a copy of the Stipulated
 3 Protective Order in this Action, the relevant discovery request(s), and a reasonably
 4 specific description of the information requested; and
 5               (3) make the information requested available for inspection by the Non-
 6 Party, if requested.
 7               (c) If the Non-Party fails to seek a protective order from this court
 8 within 14 days of receiving the notice and accompanying information, the Receiving
 9 Party may produce the Non-Party’s confidential information responsive to the
10 discovery request. If the Non-Party timely seeks a protective order, the Receiving
11 Party shall not produce any information in its possession or control that is subject to
12 the confidentiality agreement with the Non-Party before a determination by the court.
13 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
14 of seeking protection in this court of its Protected Material.
15 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17 Protected Material to any person or in any circumstance not authorized under this
18 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
20 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
21 persons to whom unauthorized disclosures were made of all the terms of this Order,
22 and (d) request such person or persons to execute the “Acknowledgment and
23 Agreement to Be Bound” that is attached hereto as Exhibit A.
24 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25        PROTECTED MATERIAL
26        When a Producing Party gives notice to Receiving Parties that certain
27 inadvertently produced material is subject to a claim of privilege or other protection,
28 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                                              12                           Case No. 2:19cv06007
                             STIPULATED PROTECTIVE ORDER
 1 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 2 may be established in an e-discovery order that provides for production without prior
 3 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 4 parties reach an agreement on the effect of disclosure of a communication or
 5 information covered by the attorney-client privilege or work product protection, the
 6 parties may incorporate their agreement in the stipulated protective order submitted
 7 to the court.
 8 12.    MISCELLANEOUS
 9        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
10 person to seek its modification by the Court in the future.
11        12.2 Right to Assert Other Objections. By stipulating to the entry of this
12 Protective Order, no Party waives any right it otherwise would have to object to
13 disclosing or producing any information or item on any ground not addressed in this
14 Stipulated Protective Order. Similarly, no Party waives any right to object on any
15 ground to use in evidence of any of the material covered by this Protective Order.
16        12.3 Filing Protected Material. A Party that seeks to file under seal any
17 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
18 only be filed under seal pursuant to a court order authorizing the sealing of the
19 specific Protected Material at issue. If a Party’s request to file Protected Material
20 under seal is denied by the court, then the Receiving Party may file the information
21 in the public record unless otherwise instructed by the court.
22 13.    FINAL DISPOSITION
23                 After the final disposition of this Action, as defined in paragraph 4,
24 within 60 days of a written request by the Designating Party, each Receiving Party
25 must return all Protected Material to the Producing Party or destroy such material. As
26 used in this subdivision, “all Protected Material” includes all copies, abstracts,
27 compilations, summaries, and any other format reproducing or capturing any of the
28 Protected Material. Whether the Protected Material is returned or destroyed, the

                                                13                           Case No. 2:19cv06007
                              STIPULATED PROTECTIVE ORDER
 1 Receiving Party must submit a written certification to the Producing Party (and, if
 2 not the same person or entity, to the Designating Party) by the 60 day deadline that
 3 (1) identifies (by category, where appropriate) all the Protected Material that was
 4 returned or destroyed and (2) affirms that the Receiving Party has not retained any
 5 copies, abstracts, compilations, summaries or any other format reproducing or
 6 capturing any of the Protected Material. Notwithstanding this provision, Counsel are
 7 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
 8 and hearing transcripts, legal memoranda, correspondence, deposition and trial
 9 exhibits, expert reports, attorney work product, and consultant and expert work
10 product, even if such materials contain Protected Material. Any such archival copies
11 that contain or constitute Protected Material remain subject to this Protective Order
12 as set forth in Section 4 (DURATION).
13 14.    VIOLATION
14        Any violation of this Order may be punished by appropriate measures
15 including, without limitation, contempt proceedings and/or monetary sanctions.
16        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17   GUTMAN LAW                                 MELONI & McCAFFREY
                                                A Professional Corporation
18
    By: /s/John Juenger
19       John Juenger, SBN 22520                By: /s/Robert S. Meloni
         Alan S. Gutman, SBN 128514                  Robert S. Meloni (Pro Hac Vice)
20
   Attorneys for Plaintiff J.W., a minor by     Attorneys for Defendants Grade A
21 and through his Guardian Ad Litem            Productions, LLC erroneously sued as
   Thomas F. Willisch                           Grade A Productions, Interscope
22
                                                Records, a division of UMG
23                                              Recordings, Inc. erroneously sued as
                                                Interscope Records and UMG
24
                                                Recordings, Inc., and Nick Mira
25
26
27
28

                                               14                          Case No. 2:19cv06007
                             STIPULATED PROTECTIVE ORDER
1                                                       LAW OFFICES OF MAX J.
                                                        SPRECHER 2
2
3                                                       By: /s/Max J. Sprecher
                                                             Robert S. Meloni (Pro Hac Vice)
4
                                                        Attorneys for Defendants Grade A
5                                                       Productions, LLC erroneously sued as
                                                        Grade A Productions, Interscope
6
                                                        Records, a division of UMG
7                                                       Recordings, Inc. erroneously sued as
                                                        Interscope Records and UMG
8
                                                        Recordings, Inc., Nick Mira, and
9                                                       Estate of Jarad Higgins
10
11
            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
12
13
     DATED: 10/21/2020
14
15
                                                    _______________________________
16
                                                    HON. ALEXANDER F. MacKINNON
17                                                  United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28   2
       Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of this document hereby attests that all
     signatories concur in the filing of this document.
                                                       15                                Case No. 2:19cv06007
                                  STIPULATED PROTECTIVE ORDER
